—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 23, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a production worker at a manufacturing plant, injured her finger while operating heavy machinery. After having her injury bandaged at work, claimant became upset when her employer would not permit another employee to drive her to a medical clinic. Claimant drove herself to the clinic and subsequently resigned from her position. The Board denied claimants application for unemployment insurance benefits, finding that she voluntarily left her employment without good cause. We find that the Board’s decision is sup*897ported by substantial evidence. Claimant testified that she left her job, inter alia, because of her employer’s attitude and lack of attention toward her injury. Under the circumstances presented, the Board properly concluded that claimant left her employment for personal and noncompelling reasons.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.